Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 10/15/2021 have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mario A. Apreatesi (Reg. No. 65293), Attorney of Record, on 12/14/2021.

The application has been amended as follows:

1.	(Currently Amended)  A method performed by a radar simulator, the method comprising:
accepting environmental response data from an electromagnetic simulator, the environmental response data representing information from multiple propagation paths within a simulated environment;
multiple transmit-receive channel pairs, wherein generating the integrated response further includes weighting each propagation path by a complex radiation pattern of the transmitting subarray and receiving subarray of the antenna array;
performing operations associated with a transceiver of the simulated radar system to generate radar samples based on the channel response data; and
performing operations associated with a processor of the simulated radar system to generate a radar report based on the radar samples, the radar report used to identify potential problems or verify requirements of the simulated radar system within the simulated environment.

2. 	(Original)  The method of claim 1, wherein:
the performing the operations associated with the processor comprises detecting at least one object within the simulated environment based on the radar samples; and
the radar report indicates that the at least one object is detected.

3. 	(Original)  The method of claim 2, wherein:
the performing the operations associated with the processor comprises determining an angular position of the at least one object; and


4. 	(Original)  The method of claim 3, wherein:
the performing the operations associated with the processor comprises generating a radar data cube based on the radar samples; and
processing the radar data cube to detect the at least one object and determine the angular position of the at least one object.

5. 	(Original)  The method of claim 1, further comprising:
accepting other environmental response data from another electromagnetic simulator;
generating other channel response data based on the other environmental response data;
performing the operations associated with the transceiver of the simulated radar system to generate other radar samples based on the other channel response data; and
performing the operations associated with the processor of the simulated radar system to generate another radar report based on the other radar samples.

6. 	(Original)  The method of claim 5, wherein:
the environmental response data comprises propagation data, the propagation data comprising a list of the multiple propagation paths; and
the other environmental response data comprises integrated data, the integrated data based on a combination of the multiple propagation paths.

7. 	(Original)  The method of claim 1, wherein:

the channel response data comprises channel frequency response data.

8. 	(Original)  The method of claim 1, wherein the performing the operations associated with the transceiver comprises:
generating a waveform signal that has one or more characteristics associated with the simulated radar signal;
generating at least one simulated radar receive signal based on the waveform signal and the channel response data; and
generating the radar samples based on the at least one simulated radar receive signal.

9. 	(Original)  The method of claim 8, wherein the generating the radar samples comprises injecting random noise into the at least one simulated radar receive signal.

10. 	(Original)  The method of claim 8, wherein the generating the waveform signal comprises providing a recorded waveform of the simulated radar system as the waveform signal.

11. 	(Original)  The method of claim 8, wherein the generating the waveform signal comprises modifying the waveform signal based on non-linearities and phase noise associated with the simulated radar system.

12. 	(Currently Amended)  Non-transitory computer-readable 

accept environmental response data from an electromagnetic simulator, the environmental response data representing information from multiple propagation paths within a simulated environment; and
generate channel response data based on the environmental response data, the channel response data comprising complex data for individual pulses of a simulated radar signal and for multiple transmit-receive channel pairs of a simulated radar system, the complex data representing an integrated response of the simulated radar system to the multiple propagation paths within the simulated environment, the integrated response including a phase shift applied to the environmental response data based on a position of a transmitting subarray or a receiving subarray that define each transmit-receive channel pair of the multiple transmit-receive channel pairs, wherein generating the integrated response further includes weighting each propagation path by a complex radiation pattern of the transmitting subarray and receiving subarray of the antenna array; and
a radar hardware simulator configured to:
perform operations associated with a transceiver of the simulated radar system to generate radar samples based on the channel response data; and
perform operations associated with a processor of the simulated radar system to generate a radar report based on the radar samples, the radar report  used to identify potential problems or verify requirements of the simulated radar system within the simulated environment.

13. 	(Currently Amended)  The non-transitory computer-readable storage media of claim 12, wherein the computer-executable instructions implement a radar software 
perform operations associated with a processor of the simulated radar system to generate a radar report based on the radar samples, the radar report representing performance of the simulated radar system within the simulated environment.

14. 	(Currently Amended)  The non-transitory computer-readable storage media of claim 13, wherein the radar software simulator is configured to:
generate a radar data cube based on the radar samples;
detect at least one object within the simulated environment based on the radar data cube; and
determine a relative location of the at least one object based on the radar data cube.

15. 	(Currently Amended)  The non-transitory computer-readable storage media of claim 12, wherein:
the interface module is configured to:
accept other environmental response data from another electromagnetic simulator; and
generate other channel response data based on the other environmental response data; and
the radar hardware simulator is configured to perform the operations associated with the transceiver of the simulated radar system to generate other radar samples based on the other channel response data.

16. 	(Currently Amended)  The non-transitory computer-readable storage media of claim 15, wherein:

the other environmental response data comprises integrated data, the integrated data based on a combination of the multiple propagation paths.

17. 	(Currently Amended)  The non-transitory computer-readable storage media of claim 12, wherein:
the channel response data comprises channel impulse response data; or 
the channel response data comprises channel frequency response data.

18. 	(Currently Amended)  The non-transitory computer-readable storage media of claim 12, wherein the radar hardware simulator is configured to simulate non-linearities and phase noise associated with the simulated radar system. 

19. 	(Currently Amended)  The non-transitory computer-readable storage media of claim 12, wherein the radar hardware simulator is configured to reference a recorded waveform of the simulated radar system to generate the radar samples. 

20. 	(Currently Amended)  A system comprising: 
means for accepting environmental response data from an electromagnetic simulator, the environmental response data representing information from multiple propagation paths within a simulated environment;
means for generating channel response data based on the environmental response data, the channel response data comprising complex data for individual pulses of a simulated radar signal and multiple transmit-receive channel pairs of a simulated radar multiple transmit-receive channel pairs, wherein generating the integrated response further includes weighting each propagation path by a complex radiation pattern of the transmitting subarray and receiving subarray of the antenna array;
means for performing operations associated with a transceiver of the simulated radar system to generate radar samples based on the channel response data; and
means for performing operations associated with a processor of the simulated radar system to generate a radar report based on the radar samples, the radar report used to identify potential problems or verify requirements of the simulated radar system within the simulated environment. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Gadringer et al (NPL: Radar target stimulation for automotive applications, September 20, 2018) teaches an implementation of a vehicle-in-the-loop (ViL) test system which would simulate realistic scenarios in a defined environment. A modular and highly scalable radar target stimulator is used for stimulating multiple independent moving targets with realistic parameters.
Gallee et al (NPL: Development of an automotive radar model for implementation in a real-time multi-sensor simulator, 2009) teaches an automotive radar simulator 
Patole et al (NPL: Automotive Radars, 2017) teaches a MIMO radar system which include emulating a large aperture phased array radar (i.e. virtual array) and constructing various orthogonal waveforms in the following manner: beat frequency division, modulation constant division and code division. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 12 and 20 
“the channel response data comprising complex data for individual pulses of a simulated radar signal and for multiple transmit-receive channel pairs of a simulated radar system, the complex data representing an integrated response of the simulated radar system to the multiple propagation paths within the simulated environment, the integrated response including a phase shift applied to the environmental response data based on a position of a transmitting subarray or a receiving subarray that define each transmit-receive channel pair of the multiple transmit-receive channel pairs, wherein generating the integrated response further includes weighting each propagation path by a complex radiation pattern of the transmitting subarray and receiving subarray of the antenna array;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
 

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148